Citation Nr: 1812308	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1971, with subsequent service in the Virginia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, as an organic disease of the nervous system, to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Here, at the time of his November 2011 claim, the Veteran indicated that his current bilateral hearing loss had its onset in service while he served as a helicopter pilot with the United States Marine Corps during the Vietnam War.  Specifically, he indicated that he was exposed to extreme noise levels from helicopter engines and associated equipment and systems, as well as noise from heavy artillery, mortar, and explosives.  He additionally indicated that the Marine Corps did not issue him proper hearing protection while in Vietnam.  At his September 2012 Decision Review Officer (DRO) hearing, the Veteran testified that he entered flight school in July 1967 and was exposed to noise from aircraft and helicopters from that time until his separation from active duty service in September 1971.  He further testified that he was only issued small foam earplugs for hearing protection and that use of these earplugs was optional, as he was informed that he would instead get used to the constant noise.  

A review of the Veteran's service records confirm that his military occupational specialty was helicopter pilot and that he underwent classes in Flight Training and Aircraft Familiarization and was awarded the Air Medal and Distinguished Flying Cross.  In addition, these service records reveal that the Veteran also earned a Pistol Expert Badge and was awarded the Combat Action Ribbon for service in the Vietnam War.  

VA records, examination reports, and the Veteran's competent lay testimony confirm a current diagnosis of hearing loss.  Furthermore, while service treatment records are silent for noise exposure or audiological complaints, his personnel records show he was awarded a Combat Action Ribbon.  The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  As the Veteran explicitly alleges hazardous noise exposure during service due to proximity to noise from operating aircraft, and exposure to heavy artillery, mortar, and explosives during combat, and the Board finds no reason to question the veracity of such reports, noise exposure in service is conceded.  The Board also emphasizes that the Veteran has already been granted entitlement to service connection for tinnitus based on conceded in-service noise exposure.  Moreover, his lay statements and hearing testimony are also competent evidence of onset in service and continuity since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay persons are competent to speak to observable conditions and symptoms).  

The Veteran was provided with a VA audiological examination in March 2012, at which time he was diagnosed as having bilateral sensorineural hearing loss.  Specifically, audiometric testing conducted as part of the March 2012 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
65
70
LEFT
25
25
55
65
0

The Board emphasizes that these findings constitute a hearing loss disability for VA purposes.  See 38 C.F.R. 3.385.

However, the March 2012 VA examiner proceeded to opine that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner based this opinion solely on the fact that the Veteran's hearing acuity was within normal limits from 500 Hertz to 4000 Hertz for VA purposes at the time of his August 1971 Report of Medical Examination upon separation from active duty service.  

The Veteran submitted a May 2012 treatment record in which his private physician opined that, based on his history and physical evaluation, it was highly probable that the Veteran's bilateral high-frequency hearing loss (which was a traditional or classic noise-induced pattern) was related to his military history as a helicopter pilot.  The private physician explained that the fact that he reported hearing loss when leaving the military, although mild, supported this position further.

The Veteran also submitted a treatment record dated in July 2017 in which another private physician opined that his hearing loss was indeed service related, especially given the fact that VA had already related the Veteran's tinnitus to his years of service.  

Based on a review of the entire body of evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  As indicated above, the Veteran has been diagnosed with bilateral hearing loss disability as defined by 38 C.F.R. 3.385.  A current disability is therefore established.  The Veteran asserts he has bilateral hearing loss as a result of noise exposure during service.  In April 2012, the Veteran was granted service connection for tinnitus as due to in-service acoustic trauma.  As such, the Board concedes in-service acoustic trauma as service connection has been granted based on such exposure.

The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-included hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Sec. 7 Ch. 85, Inner Ear.  

Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.  

In reaching this conclusion, the Board acknowledges the March 2012 VA opinion which found that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  However, in considering the Veteran's in-service acoustic trauma, the competent lay statements submitted by the Veteran, the July 2017 private physician's opinion, and the above-noted provisions from The MERCK Manual, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to his active military service.  Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


